Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 allowable. The restriction requirement as set forth in the Office action mailed on 5/19/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/19/21 is withdrawn.  Claim 6-12, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Nowak on 5/6/22.
The application has been amended as follows: 
 	1. (Currently Amended) A member for a semiconductor manufacturing apparatus, the member comprising: 
 	a plate that is formed of an alumina sintered body, that has a front surface serving as a wafer placement surface, and that includes therein an electrode; 
 	at least one through hole that penetrates through the plate in a thickness direction; and 
 	a cylindrical member that is formed of an alumina sintered body and that is joined to a rear surface of the plate with a first joining layer having a ring shape and formed of an alumina sintered body interposed between the cylindrical member and the rear surface of the plate; 
 	wherein a first sintered interface formed between the plate and the first joining layer and a second sintered interface formed between the cylindrical member and the first joining layer contain MgF2.

 	6. (Currently Amended) The member for a semiconductor manufacturing apparatus according to Claim 1, 
wherein an outer diameter of the cylindrical member is smaller than an outer diameter of the plate, and 
wherein all of the at least one through hole is provided in a region further to an outer circumferential side than the at least one cylindrical member on the plate.

 	7. (Currently Amended) The member for a semiconductor manufacturing apparatus according to Claim 1, 
wherein an outer diameter of the cylindrical member is coincident with an outer diameter of the plate, and
wherein all of the at least one through hole is provided in a region further to an inner circumferential side than the at least one cylindrical member on the plate.

 	8. (Currently Amended) The member for a semiconductor manufacturing apparatus according to Claim 7, further comprising: 
 	a stepped cooling substrate that is formed of metal and that has lamination shape formed of a small plate portion having an outer diameter smaller than an inner diameter of the cylindrical member and a large plate portion having an outer diameter larger than the outer diameter of the cylindrical member, 
 	wherein the rear surface of the plate is bonded to or joined to a front surface of the small plate portion of the cooling substrate, and 
 	wherein a rear surface of the cylindrical member is bonded to a step surface of the cooling substrate or spaced from the step surface of the cooling substrate with a gap between the rear surface of the [[e]] cylindrical member and the step surface of the cooling substrate.

 11. (Currently Amended) The member for a semiconductor manufacturing apparatus according to Claim 9, 
 	wherein an inner surface of the at least one through hole, a ring inner surface of the second joining layer, and an inner surface of the insulating pipe are continuous with one another without a step.

REASONS FOR ALLOWANCE
 	The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the cited art of record does not does not teach or fairly suggest a plate that is formed of an alumina sintered body, that has a front surface serving as a wafer placement surface, and that includes therein an electrode; at least one through hole that penetrates through the plate in a thickness direction; and a cylindrical member that is formed of an alumina sintered body and that is joined to a rear surface of the plate with a first joining layer having a ring shape and formed of an alumina sintered body interposed between the cylindrical member and the rear surface of the plate; wherein a first sintered interface formed between the plate and the first joining layer and a second sintered interface formed between the cylindrical member and the first joining layer contain MgF2. In regards to applicant’s response filed 4/11/22, the arguments were found persuasive, specifically the discussion on pages 8-11 of the response, and additional amendments were agreed upon to further clarify the claimed invention from the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/Primary Examiner, Art Unit 1718